      Case 1:18-cv-01748-CCC-CA Document 35 Filed 12/29/20 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DANIEL PATRICK SHEEHAN,                      :   CIVIL ACTION NO. 1:18-CV-1748
                                             :
                    Petitioner               :   (Judge Conner)
                                             :
             v.                              :
                                             :
WARDEN CATRICIA HOWARD,                      :
                                             :
                    Respondent               :

                                   MEMORANDUM

      Petitioner Daniel Patrick Sheehan (“Sheehan”), a Federal Bureau of Prisons

inmate, initiated this habeas action pursuant to 28 U.S.C. § 2241. (Doc. 1). On

September 24, 2019, the court issued a memorandum and order dismissing the

habeas petition for lack of jurisdiction. (Docs. 25, 26). On appeal, the United States

Court of Appeals for the Third Circuit affirmed this court’s order dismissing the

habeas petition. (Doc. 30; Sheehan v. Warden Allenwood FCI, No. 19-3313 (3d Cir.)).

Presently pending before the court is Sheehan’s Rule 60(b) motion for relief from

judgment. (Doc. 31). For the reasons set forth below, the court will dismiss the

motion.

I.    Background

      On September 15, 2018, Sheehan filed a petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241 challenging his conviction in the United States District

Court for the Eastern District of New York for attempted violation of the Hobbs Act

and use of a destructive case device to commit extortion. (Doc. 1). On September

24, 2019, the court dismissed the petition for lack of jurisdiction. (Docs. 25, 26).
      Case 1:18-cv-01748-CCC-CA Document 35 Filed 12/29/20 Page 2 of 5




Sheehan filed an appeal to the United States Court of Appeals for the Third Circuit.

(Doc. 27). On April 8, 2020, the Third Circuit Court of Appeals affirmed this court’s

September 24, 2019 order dismissing the petition for writ of habeas corpus. (Doc.

30; Sheehan v. Warden Allenwood FCI, No. 19-3313 (3d Cir.)).

      On November 16, 2020, Sheehan filed the instant motion for relief from

judgment pursuant to Rule 60(b)(1), (2), and (6) of the Federal Rules of Civil

Procedure. (Doc. 31). Sheehan contends that he is entitled to relief based on

mistake, newly discovered evidence, and for any other reason. (Id. at 1-4). The

motion is fully briefed and ripe for disposition.

II.   Discussion

      “Rule 60(b) allows a party to seek relief from a final judgment, and request

reopening of his case, under a limited set of circumstances including fraud, mistake,

and newly discovered evidence.” Gonzalez v. Crosby, 545 U.S. 524, 528 (2005). Rule

60(b) provides, in relevant part:

      (b) Grounds for Relief from a Final Judgment, Order, or Proceeding.
      On motion and just terms, the court may relieve a party or its legal
      representative from a final judgment, order, or proceeding for the
      following reasons:

             (1) mistake, inadvertence, surprise, or excusable neglect;

             (2) newly discovered evidence that, with reasonable diligence,
             could not have been discovered in time to move for a new trial
             under Rule 59(b);

              . . . or

             (6) any other reason that justifies relief.




                                            2
      Case 1:18-cv-01748-CCC-CA Document 35 Filed 12/29/20 Page 3 of 5




FED. R. CIV. P. 60(b). Sheehan cites Rule 60(b)(1), (2), and (6) in support of his

motion.

      A.     Rule 60(b)(1) and (2) Motion

      Rule 60(b)(1) and (2) allow relief from a judgment for “mistake, inadvertence,

surprise, or excusable neglect” and “newly discovered evidence.” FED. R. CIV. P.

60(b)(1), (2). “A motion under Rule 60(b) must be made within a reasonable time—

and for reasons (1), (2), and (3) no more than a year after the entry of the judgment

or order or the date of the proceeding.” FED. R. CIV. P. 60(c)(1). Sheehan filed the

instant motion on November 16, 2020, seeking relief from the court’s September 24,

2019 order. It is clear that Sheehan filed his motion more than one year after the

court dismissed his habeas petition. Thus, Sheehan’s motion seeking relief based

on mistake and newly discovered evidence, under Rule 60(b)(1) and (2), is untimely

and will be dismissed.

      B.     Rule 60(b)(6) Motion

      The Rule 60(b)(6) catchall provision allows relief for “any other reason that

justifies relief.” FED. R. CIV. P. 60(b)(6). A Rule 60(b)(6) motion must be filed

“within a reasonable time.” FED. R. CIV. P. 60(c)(1). In order to obtain relief under

Rule 60(b)(6), a petitioner must show the existence of “extraordinary

circumstances.” Gonzalez, 545 U.S. at 535; Budget Blinds, Inc. v. White, 536 F.3d

244, 255 (3d Cir. 2008). “Such circumstances will rarely occur in the habeas

context.” Gonzalez, 545 U.S. at 535. A showing of extraordinary circumstances

involves a showing that without relief from the judgment, an “‘extreme’ and



                                           3
      Case 1:18-cv-01748-CCC-CA Document 35 Filed 12/29/20 Page 4 of 5




‘unexpected’ hardship will result.” Jackson v. Danberg, 656 F.3d 157, 165-66 (3d Cir.

2011) (citing United States v. Swift & Co., 286 U.S. 106, 119 (1932)).

      Sheehan has not established the requisite extraordinary circumstances.

Sheehan argues that this court committed legal error in ruling that the habeas

petition did not include a substantive change in the law. (Doc. 31, at 4; Doc. 33, at

2). He appears to argue that his conviction under 18 U.S.C. § 924(c) does not qualify

as a crime of violence in light of the United States Supreme Court decision in

Sessions v. Dimaya, --- U.S. ---, 138 S.Ct. 1204, 200 L.Ed.2d 549 (2018).1 However,

“legal error does not by itself warrant the application of Rule 60(b). The correction

of legal errors committed by the district courts is the function of the Courts of

Appeals. Since legal error can usually be corrected on appeal, that factor without

more does not justify the granting of relief under Rule 60(b)(6).” Martinez-McBean

v. Gov’t of V.I., 562 F.2d 908, 912 (3d Cir. 1977). Sheehan had the opportunity to

appeal this court’s decision dismissing his habeas petition. On appeal, the Third

Circuit Court of Appeals affirmed the court’s September 24, 2019 order dismissing

the habeas petition. Therefore, the motion for relief from judgment under Rule

60(b)(6) will be dismissed. See Martinez-McBean, 562 F.2d at 911 (“[I]t is improper

to grant relief under Rule 60(b)(6) if the aggrieved party could have reasonably

sought the same relief by means of appeal.”).


      1
         In Dimaya, the United States Supreme Court held that the residual clause
in the definition of a “crime of violence” under 18 U.S.C. § 16(b) was
unconstitutionally vague in relation to the Immigration and Nationality Act.
However, the United States Court of Appeals for the Third Circuit has recognized
that 28 U.S.C. § 2241 is not the appropriate vehicle to pursue a Dimaya claim. See
Rosello v. Warden, FCI-Allenwood, 735 F. App’x 766, 768, n.5 (3d Cir. 2018).
                                           4
       Case 1:18-cv-01748-CCC-CA Document 35 Filed 12/29/20 Page 5 of 5




III.   Conclusion

       Based on the foregoing, the court will dismiss Sheehan’s Rule 60(b) motion

(Doc. 31) for relief from judgment. An appropriate order shall issue.




                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania

Dated:       December 29, 2020
